DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.

Response to Amendment
3. The amendment filed by Applicant on September 22, 2022 and October 17, 2022 has been fully considered. The amendment to instant claim 12 and cancellation of claims 1-11 and 25-40 are acknowledged. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 12, 15, 18-20, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2002/0028864) (Kobayashi’864) in view of 
Van Mierloo et al (US 2017/0088689) and Hansen et al (US 8,445,087), as evidenced by Strack (US 3,478,475) and KRATON flyer, 2010.

5. Kobayashi’864 discloses a composition comprising:
A) a polyolefin resin in powder or flakes ([0295]) having crystallinity of 5-100%, specifically ethylene copolymers with propylene ([0283], [0285], [0288]);
B) a powdery or granulated diacetal composition or masterbatch pellets ([0293], [0276], [0279], [0281], [0194], [0204]) comprising:
    B1) 100pbw ([0102]) of a diacetal compound of formula (1) below:

    PNG
    media_image1.png
    209
    367
    media_image1.png
    Greyscale

wherein R1 and R2 are alkyl having 1-4 carbon atoms ([0021]-[0022]);
    B2) 0.01-25 pbw ([0102]) of a binder such as polycarboxylic acid ([0023], [0191]), specifically C4-30 aliphatic polycarboxylic acids and their C1-22 alkyl esters ([0142]);
    B3) 5-5,000 pbw, preferably 100 pbw of a polymer ([0204], specifically polypropylene or ethylene-propylene rubbers ([0211]) and
    B4) 5-100 pbw, or 15-70 pbw of stabilizer [0209]) and/or 0.01-50 pbw of an antistatic agent ([0208]).
Kobayashi’864 further teaches that high-concentration masterbatch pellets comprising a diacetal and a polyolefin can be prepared ([0276]) (i.e. component B), and used in injection or extrusion molding ([0279]). The powdery or granulated diacetal composition already containing various resin additives maybe prepared in advance and added to the polyolefin resin to obtain a resin composition ([0293]).
    
6.   The component B2) comprises ethylene propylene rubbers, i.e. copolymers of propylene with ethylene. As evidenced by Strack, ethylene-propylene rubbers are elastomers which are random polymers of ethylene and propylene (see col. 6, lines 64-66 of Strack). Therefore, the ethylene-propylene rubber of Kobayashi’864 appears to be a random copolymer of propylene as required by instant claim 12.

7. Given the composition of Kobayashi’864 comprises 100 pbw of the component B1); 0.1 pbw of the component B2), 100 pbw of the component B3) and 20 pbw of the stabilizer, therefore, the amount of the component B1) will be about 45%wt based on the overall weight of the component B) (as to instant claim 22); the amount of the component B3) will be about 45%wt based on the overall weight of the component B) (as to instant claim 18) and the amount of the component B4) will be about 9%wt based on the overall weight of the component B) (as to instant claim 24).
8. Kobayashi’864 does not teach the powdery or granulated diacetal composition or masterbatch pellets B) comprising a copolymer of a diol and a C4-C10 dicarboxylic acid, i.e a polyester, as the stabilizer component B4).

9. However, Van Mierloo et al discloses a resin composition comprising a polypropylene resin and further a hindered amine light stabilizer comprising a polyester having the formula (II) below (Abstract, [0048],[0051]) :

    PNG
    media_image2.png
    134
    333
    media_image2.png
    Greyscale
 Formula (II)
which appears to be a copolymer of an amine-containing diol and a C4 dicarboxylic acid.

10. Since a copolymer of an amine-containing diol and a C4 dicarboxylic acid is taught in the art as being used as a light stabilizer in polypropylene-based compositions, as shown by Van Mierloo et al, therefore, based on the combined teachings of Van Mierloo et al and Kobayashi’864, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use, at least partially, the copolymer of an amine-containing diol and a C4 dicarboxylic acid as the stabilizer (the component B4)) in the composition of Kobayashi’864 as well, so to protect the composition of Kobayashi’864 from light degradation and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

11. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific types and relative amounts of the components B1)-B4), and relative amounts of the components A) and B), so to provide the final composition with a desired combination of properties, including clarity and light stabilization, depending on the specific end-use of the composition, thereby arriving at the present invention.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

12. Kobayashi’864 in view of Van Mierloo et al do not recite the composition further comprising particles of styrene-ethylene/butene-styrene (SEBS) copolymers.

13. However, Hansen et al discloses a composition used for making molded articles (Abstract), the composition comprising:
A’)  a polypropylene or polypropylene random copolymers;
B’)  block copolymers, specifically SEBS copolymers (col. 6, lines 14-15, as to instant claims 12, 15);
C’) a clarifying agent comprising a diacetal compound of formula (I) below, specifically commercial masterbatch of Millad 3988 in polypropylene (col. 7, lines 14-48).

Formula I: 

    PNG
    media_image3.png
    419
    472
    media_image3.png
    Greyscale

                                                                                                  

wherein Hansen et al teaches that because styrene block copolymers are clear, blending them with polypropylene or polypropylene copolymer can be beneficial for clarity as long as the index of refraction substantially matches the polypropylene random copolymer. As these rubbery styrene block copolymers provide the toughness and impact strength, especially at low temperatures, using the styrene block copolymers in said blends allows to avoid cracking and shattering when it is employed in a molded articles (col. 8, lines 14-28).

14. The specifically cited SEBS copolymers are commercial products KRATON G1657, KRATON G1652 and their blends (col. 9, lines 33-45). As evidenced by KRATON flyer, the commercial SEBS are in the form of powder/crumb/pellets (see page 17 of the flyer).

15. It is further noted that styrene block copolymers exemplified in instant specification are KRATON G1657 and KRATON G1652 and their mixture as well ([0050] of instant specification).

16. Since Hansen et al and Kobayashi’864 in view of Van Mierloo et al are related to polyolefin/polypropylene compositions further comprising clarifying diacetal-based masterbatches, used for making molded articles, and thereby belong to the same field of endeavor, wherein Hansen et al teaches that because styrene block copolymers, such as SEBS, are clear, blending them with polypropylene or polypropylene copolymer can be beneficial for clarity, and since said rubbery styrene block copolymers provide the toughness and impact strength, especially at low temperatures, using the styrene block copolymer in said blends allows to avoid cracking and shattering when it is employed in a molded articles, therefore, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include SEBS block copolymers having refractive index close to that of the polypropylene, such as pellets/powder of commercial KRATON G1657, KRATON G1652 and their mixture, into the composition of Kobayashi’864 in view of Van Mierloo et al, so to further improve toughness, impact strength and further clarity of the composition and molded articles of Kobayashi’864 in view of Van Mierloo et al as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

17. Further, in view of the teachings of Kobayashi’864 that the powdery or granulated diacetal composition already containing various resin additives maybe prepared in advance and added to the polyolefin resin to obtain a resin composition ([0293]), it would have been further obvious to a one of ordinary skill in the art to combine the KRATON SEBS pellets/powder with said powdery or granulated diacetal composition first, thereby preparing a complex clarifying/impact-strength-improving composition first, followed by addition of said complex composition to polyolefin/polypropylene as well, since selection of any order of mixing ingredients is prima facie obvious.
Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
18.  All ranges in the composition of Kobayashi’864 in view of  Van Mierloo et al  and Hansen et al are overlapping with the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

19.  Claims 12, 15, 18-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2002/0028864) (Kobayashi’864) in view of 
Van Mierloo et al (US 2017/0088689) and Hansen et al (US 8,445,087), as evidenced by Strack (US 3,478,475) and KRATON flyer, 2010, in further view of Sonobe (JP 2013-216814, based on machine English translation).

20.   The discussion with respect to Kobayashi et al (US 2002/0028864) (Kobayashi’864) in view of  Van Mierloo et al (US 2017/0088689) and Hansen et al (US 8,445,087) set forth in paragraphs 4-18 above, is incorporated here by reference.

21. Kobayashi’864 in view of Van Mierloo et al and Hansen et al do not recite the substituent corresponding to R1, R4 and R9 on formula (I) as claimed in instant claim 12 being n-propyl.
22.  However, Sonobe discloses a resin composition comprising:
A) 50-99 pbw of a propylene polymer (Abstract, [0013], [0020] of the translation)
B) 1-50 pbw of a styrene-type elastomer, specifically styrene-ethylene-butene-styrene copolymer elastomer (SEBS) (Abstract, [0064] of the translation);
C) 0.01-2 pbw of a transparent nucleating agent represented by the formula (1), specifically, formula (2) below ([0018] of the translation):

    PNG
    media_image5.png
    175
    430
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    183
    416
    media_image6.png
    Greyscale


The composition may further comprise olefin-based elastomers ([0050] of the translation).

23. Since Sonobe  and Kobayashi’864 in view of Van Mierloo et al and Hansen et al are related to compositions comprising polypropylene, polyolefin-based elastomers, SEBS and acetal-based clarifying agents, and thereby belong to the same field of endeavor, wherein Sonobe teaches the use of the acetal-based clarifying agent of formula (2) for clarifying said polypropylene/SEBS-based compositions, therefore, based on the combined teachings of Sonobe  and Kobayashi’864 in view of Van Mierloo et al and Hansen et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the acetal-based clarifying agent of formula (2) above as the clarifying agent component B1 in the composition of Kobayashi’864 in view of Van Mierloo et al and Hansen et al, since such compound is taught in the art as being used for clarifying polypropylene/SEBS-based compositions and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
24.  Applicant's arguments filed on September 22, 2022 and October 17, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764